FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PAULINE IM; SITHA NGIN,                          No. 05-70027
                       Petitioners,
                                                  Agency Nos.
                v.
                                                 A79-267-088
MICHAEL B. MUKASEY,* Attorney                     A79-267-089
General,
                                                    ORDER
                      Respondent.
                                          
                       Filed April 11, 2008

       Before: Betty B. Fletcher, Eugene E. Siler, Jr.,**
           Michael Daly Hawkins, Circuit Judges.


                              ORDER

   The Opinion filed August 13, 2007, appearing at 497 F.3d
990 (9th Cir. 2007), is withdrawn. Further consideration of
this appeal pends the Supreme Court’s decision in Negusie v.
Mukasey, No. 07-499, or further order of this court. It may not
be cited as precedent by or to this court or any district court
of the Ninth Circuit.




  *Michael B. Mukasey is substituted for his predecessor, Alberto R.
Gonzales, as Attorney General of the United States, pursuant to Fed. R.
App. P. 43(c)(2).
  **The Honorable Eugene E. Siler, Jr., Senior United States Circuit
Judge for the Sixth Circuit, sitting by designation.

                                3837
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.